DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 3 recites the limitation "actuating the spray nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 1 recites “activating the spray nozzle.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0171528 to XU et al. (“XU”) in view of EP 3246454 A1 to MIELE & CIE. KG (“MIELE”; machine translation provided).
Regarding claims 1 and 3, XU discloses a method of controlling a laundry machine, wherein the laundry machine includes a tub (outer drum 1), a drum (inner drum 2) rotatably arranged in the tub and configured to receive an object, and a heater (3) mounted to the tub, the drum defining a through-hole at a circumferential surface thereof (note conventional front loading washer configuration in Fig. 1, also note steam entering drum via a dehydration hole on the inner drum in ¶ [0041]);, the method comprising:
rotating the drum (see ¶ [0019]),
activating the heater to heat a heating surface of the drum facing the heater, the heating surface being a portion of an outer surface of the drum facing the heater (see ¶ [0016]-[0017] & [0035]-[0036]; based on the heater configuration in XU, which faces the drum, the heater heats both the tub and drum); 
activating the spray nozzle (4) to spray water toward a surface being heated and generate steam (see ¶ [0017] & [0035]-[0036]); and
stopping the drum and the induction heater after a predetermined time (note heater stoppage in ¶ [0020] for a certain time; also note drum stoppage is inherent/implicit during end of timed cycle and/or operation);
wherein at least one of rotating the drum, activating the induction heater, or actuating the spray nozzle, is performed during at least part of a drying course for removing moisture from a wet object or refreshing course for deodorizing a dry object and reducing wrinkles thereon (see clothes drying, deodorization and ironing in ¶ [0024] and [0048]),
XU teaches the claimed invention including a laundry machine (with washing and drying function) having a heater at the tub wall capable of heating a tub and drum surface, and spraying water proximate the heater to create steam within the tub and drum, but XU does not expressly disclose the use of an induction heater or spraying the drum surface to form the steam.  MIELE teaches an art-related laundry machine using an induction heater (2) to heat the surface of a rotary drum, and subsequent water spraying on the drum surface for the purpose of creating steam for treating laundry within the drum (see translation of MIELE at abstract, Figs. 1-6, and associated text, particularly ¶¶ [0014] and [0035]-[0045]).
Because both XU and MIELE teach laundry machines and spraying heaters located therein to generate steam for laundry treatment, it would have been obvious to one skilled in the art to substitute one known heater for the other to achieve the predictable result of providing heat to produce steam within the laundry machine for treating laundry with steam.
Moreover, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the laundry machine of XU to spray the water on the rotary drum surface, as taught by MIELE, to yield the same and predictable results of spraying a heater surface to generate steam for laundry treating purposes.
Regarding claim 2, XU discloses a spray nozzle spraying downward but does not disclose wherein actuating the spray nozzle includes actuating the spray nozzle to spray water downward toward the heating surface of the drum at an oblique angle relative to the heating surface.
However, MIELE teaches a similar configuration (see, e.g., Fig. 5 of MIELE).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the nozzle and heater configuration of XU in the manner taught in MIELE to yield the same and predictable result of producing steam using a spray nozzle to spray a drum surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Moreover, the position is taken that rearranging the nozzle at an oblique spray angle and downward to a surface of the drum would produce similar results.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.
Regarding claim 4, XU and MIELE each disclose predetermined times for performing the steaming function and XU discloses the heating step for generating steam for a certain time t1 of 20 seconds.  Neither expressly discloses stopping the drum and heater in the range of 20-30 seconds or activating the spray nozzle for 13-23 seconds.  However, given the steam generating operation of the heater of XU operating within the claimed ranges, the position is taken that it would have been obvious at the time of effective filing to optimize the time of the steam generating operation, which includes operating the result effective variables of drum rotation, heater operation, and spray operation, within the claimed operating ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05(II) regarding Obviousness and Optimization of Ranges.
 Regarding claim 6, MIELE further discloses activating the spray nozzle in a plurality of times (see ¶ [0033] where predetermined values such as a time of spraying, amount of spraying, temperature, and humidity are monitored and may be a function of one another, which reads on plural times or amounts of spray to achieve a predetermined temperature or humidity) as well as rotating the drum with the steam being introduced into the drum through the through-hole of the drum between at least two of the plurality of times (note above regarding claim 6, the plural operations performed as a function of one another readable on plural times of spraying to achieve supplied steam) and activating the induction heater to heat the heating surface of the drum before each of the plurality of times (see preheat above, note in ¶ [0031] of MIELE that spraying is not performed until a predetermined temperature is reached; see continuous heater operation and plural spray operations above).
Regarding claims 7-8, MIELE further discloses terminating of operation (terminating spraying) based on either temperature or time (see ¶ [0032]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of MIELE, and further in view of US 2012/0180534 to CHO et al. (“CHO”).
Regarding claim 5, XU and MIELE, supra, disclose the claimed invention including supplying washing fluid (i.e. water and detergent), wetting laundry while rotating the drum, washing the laundry by rotating the drum, and generating steam using an induction heater and a spray nozzle to spray a heated drum thereby producing steam.  Neither reference discloses use of a filtration motion as the drum rotates at 70-120 RPM as in claim 5.  CHO discloses controlling the drum to perform a tumbling motion or a filtration motion after the steam generation operation including a filtration motion including a motion of integrated rotation of the drum and the object contacting an inner circumferential surface of the drum as the drum rotates at 70 to 120 RPM for the purpose of enabling water to pass through the laundry and supplying water uniformly (see CHO at Fig. 3f and ¶ [0058]).
The position is taken that it would have been obvious to provide the combination of XU and MIELE above with a filtration mode, as taught in CHO, to yield the same and predictable results of enabling water to pass through the laundry and supplying water uniformly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,359,324. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generally fully encompassed by the patented claims butfor minor differences that do not amount to patentable distinction (i.e. stopping the drum and heater after a predetermined time, which is inherent/implicit in the drum and heater operation).  Applicant should either (1) amend the claims and provide corresponding patentability arguments as to how the pending claims patentably distinguish over the patented claims, or (2) file a terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711